Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,009,870 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Allowable Subject Matter
Claims 1-22, 25-26, 28-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor render obvious following features present in the independent claims 1, 8, 15, 17, 19, 21, 25 and 28: 
Claim 1: A master access node as disclosed in claims 1 wherein “the user equipment being served by the master access node and the at least one secondary access node, and the location information of the user equipment being used for determining a location of the user equipment, wherein the at least one secondary access node of the user equipment lacks ability to establish a control-plane connection with a core network node” and “wherein the serving cell information comprises identification information of a serving cell of the at least one secondary access node, bearer information corresponding to a serving cell of the at least one secondary access node of the user equipment, a tracking area identity of a serving cell of the at least one secondary access node of the user equipment, a quantity of data packets transmitted in a serving cell of the at least one secondary access node of the user equipment, multi-stream indication information, or an access network type of a serving cell of the at least one secondary access node of the user equipment”. 
Claim 8: A core network node as disclosed in claim 8, wherein the node includes instructions to “receive location information of a user equipment that is sent by a master access node, the user equipment being served by the master access node and at least one secondary access node that lacks ability to establish a control-plane connection with the core network node, wherein the location information of the user equipment is determined based on serving cell information of the at least one secondary access node of the user equipment, and wherein the serving cell information comprises identification information of a serving cell of the at least one secondary access node, bearer information corresponding to a serving cell of the at least one secondary access node of the user equipment, a tracking area identity of a serving cell of the at least one secondary access node of the user equipment, a quantity of data packets transmitted in a serving cell of the at least one secondary access node of the user equipment, multi-stream indication information, or an access network type of a serving cell of the at least one secondary access node of the user equipment; and determine a control policy for the user equipment according to the location information of the user equipment”
Claim 15: A secondary access node with instructions to “obtain serving cell information of the secondary access node of a user equipment served by both a master access node and the secondary access node, wherein the secondary access node lacks capability of establishing a control-plane connection with a core network node; and send the serving cell information of the secondary access node of the user equipment directly to the core network node for the core network node to obtain a location of the user equipment using the serving cell information, wherein the serving cell information is sent using a first general packet radio service tunneling protocol-user plane (GTP-U) packet or a second GTP-U packet, wherein the serving cell information of the secondary access node of the user equipment is in an extension header of the first GTP-U packet, wherein the second GTP-U packet indicates only the serving cell information of the secondary access node of the user equipment, and wherein the serving cell information of the secondary access node of the user equipment is selected from the group consisting of: identification information of a serving cell of the secondary access node of the user equipment, bearer information corresponding to a serving cell of the secondary access node of the user equipment, a tracking area identity of a serving cell of the secondary access node of the user equipment, or an access network type of a serving cell of the secondary access node of the user equipment” .
Claim 17: A core network including instruction to “receive serving cell information of a secondary access node of a user equipment, the serving cell information being sent by the secondary access node directly to the core network node using a first general packet radio service tunneling protocol-user plane (GTP-U) packet or a second GTP-U packet, wherein the serving cell information of the secondary access node of the user equipment is in an extension header of the first GTP-U packet, wherein the second GTP-U packet indicates only the serving cell information of the secondary access node of the user equipment, and wherein the user equipment is served by both a master access node and the secondary access node that lacks a capability of establishing a control-plane connection with the core network node; and determine a control policy for the user equipment according to the serving cell information of the secondary access node of the user equipment after receiving the serving cell information of the secondary access node, wherein the serving cell information of the secondary access node of the user equipment is selected from the group consisting of: identification information of a serving cell of the secondary access node of the user equipment, bearer information corresponding to a serving cell of the secondary access node of the user equipment, a tracking area identity of a serving cell of the secondary access node of the user equipment, or an access network type of a serving cell of the secondary access node of the user equipment”.
Claim 19: A method comprising: the step wherein receive location information of a user equipment that is sent by a master access node, the user equipment being served by the master access node and at least one secondary access node that lacks ability to establish a control-plane connection with the core network node and wherein the serving cell information comprises identification information of a serving cell of the at least one secondary access node, bearer information corresponding to a serving cell of the at least one secondary access node of the user equipment, a tracking area identity of a serving cell of the at least one secondary access node of the user equipment, a quantity of data packets transmitted in a serving cell of the at least one secondary access node of the user equipment, multi-stream indication information, or an access network type of a serving cell of the at least one secondary access node of the user equipment.
Claim 21: The communication system wherein the master node is configured to receive location information of a user equipment that is sent by a master access node, the user equipment being served by the master access node and at least one secondary access node that lacks ability to establish a control-plane connection with the core network node and wherein the serving cell information comprises identification information of a serving cell of the at least one secondary access node, bearer information corresponding to a serving cell of the at least one secondary access node of the user equipment, a tracking area identity of a serving cell of the at least one secondary access node of the user equipment, a quantity of data packets transmitted in a serving cell of the at least one secondary access node of the user equipment, multi-stream indication information, or an access network type of a serving cell of the at least one secondary access node of the user equipment.
Claims 25 and 28: An apparatus wherein a user equipment that is sent by a master access node, the user equipment being served by the master access node and at least one secondary access node that lacks ability to establish a control-plane connection with the core network node and wherein the serving cell information comprises identification information of a serving cell of the at least one secondary access node, bearer information corresponding to a serving cell of the at least one secondary access node of the user equipment, a tracking area identity of a serving cell of the at least one secondary access node of the user equipment, a quantity of data packets transmitted in a serving cell of the at least one secondary access node of the user equipment, multi-stream indication information, or an access network type of a serving cell of the at least one secondary access node of the user equipment.
With respect to claims 2-7, 9-14, 16, 18, 20, 22, 26 and 29, those claims are also allowed by the virtue of their dependency on claims 1, 8, 15, 17, 19, 21, 25 and 28 respectively.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA M LIE whose telephone number is (571)272-8445.  The examiner can normally be reached on M-F, 5:30 am - 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  
All correspondence relating to this reissue proceeding should be directed:
By EFS-Web: Registered Users may submit correspondence via EFS-Web, at 
                 https://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:     Mail Stop Reissue
                 Central Reexamination Unit
                 Commissioner for Patents
                 United States Patent & Trademark Office
                 P.O. Box 1450
                 Alexandria, VA 22313-1450

By FAX to:     (571) 273-9900
                 Central Reexamination Unit

By hand:        Customer Service Window
                 Randolph Building
                 401 Dulany Street
                 Alexandria, VA 22314

EFS-Web offers the benefit of quick submission to the particular area of the Office that needs to act on the correspondence.  Also, EFS-Web submissions are “soft-scanned” (i.e., electronically uploaded) directly into the official file for the Reissue proceeding, which offers parties the opportunity to review the content of their submission after the "soft scanning" process is complete.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA M LIE/
Primary Examiner, Art Unit 3992

Conferees: 

/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/            Supervisory Patent Examiner, Art Unit 3992